DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-9, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauerstein (US 9,016,060).
	Regarding claim 1, Sauerstein (Fig.1-4) discloses an entryway system comprising: a divided volute turbocharger (Title) for receiving exhaust gas from an internal combustion engine (8) and for delivering compressed air to the internal combustion engine (8), the internal combustion engine (8) including a first set of cylinders (Z1, Z4) and a second set of cylinders (Z2, Z3), with a relative pulse of the exhaust gas delivered from the first and second set of cylinders (Z1-4) being capable of being generally equal for each exhaust stroke, said divided volute turbocharger (Title) comprising: a turbine housing (4) comprising a turbine housing interior adapted to receive a turbine wheel (2) having a plurality of equally spaced turbine blades (shown best in Fig. 2), a first volute (5) adapted for fluid communication with the internal combustion engine (8) and said turbine housing interior for delivering exhaust gas from the first set of cylinders (Z1 and Z4) to said turbine housing interior, a second volute (6) adapted for fluid communication with the internal combustion engine (8) and said turbine housing interior for delivering exhaust gas from the second set of cylinders (Z2 and Z3) to said turbine housing interior independently of said first volute (5), a turbine housing outlet (not shown) in fluid communication with said turbine housing interior, and a wall separating said first volute (5) from said second volute (6) and including a first tongue and a second tongue spaced from said first tongue; a vane ring (14) disposed in said turbine housing interior between said first and second volutes (5 and 6) and around said turbine wheel (2), said vane ring (14) comprising an annular disk including a vane ring surface disposed between an inner circumferential ring and an outer circumferential ring with said inner circumferential ring defining an orifice for receiving said turbine wheel (2), with first and second tongue each separately terminating at a position adjacent to said outer circumferential ring, and with said vane ring surface including a plurality of vanes (15) having a symmetric vane pattern or an asymmetric vane pattern and comprising: a first set of vanes comprising a plurality of vanes (15) rotatably disposed in a spaced apart manner along a first arcuate region of said vane ring surface, and a second set of vanes comprising a plurality of vanes (15) disposed in a spaced apart manner along a second arcuate region of said vane ring surface, with said second set of vanes and said first set of vanes rotatably disposed on said vane ring surface to define the symmetric vane pattern or asymmetric vane pattern; and a plurality of spacers (20 and 21) disposed in a spaced apart manner on said vane ring surface and positioned circumferentially outward from each vane of said first and second set of vanes, with a first one (20) of said plurality of spacers positioned adjacent to said first tongue and with a second one (21) of said plurality of spacers positioned adjacent to said second tongue, with said first one (20) and said second one (21) of said plurality of spacers defining said first arcuate region and said second arcuate region along said vane ring surface. Refer to Fig. I below. 



    PNG
    media_image1.png
    572
    581
    media_image1.png
    Greyscale

Fig. I. Sauerstein, Fig. 3 (Annotated)
	Regarding claim 3, Sauerstein discloses the entryway system of claim 1, wherein Sauerstein (Fig. 1-4) further discloses that said first set of vanes defines a first vane flow parameter in an area located between said first arcuate region and an interior surface of said turbine housing (4) downstream of said first volute (5) for receiving the relative pulse of exhaust gas from said first volute (5) corresponding to an exhaust stroke of the first group of cylinders (Z1 and Z4), and wherein said second set of vanes defines a second vane flow parameter in an area located between said second arcuate region and said interior surface of said turbine housing (4) downstream of said second volute (6) for receiving the relative pulse of exhaust gas from said second volute (6) corresponding to an exhaust stroke of the second group of cylinders (Z2 and Z3). Since Sauerstein discloses all the physical features of the claimed invention, Sauerstein would disclose a first and second vane flow parameter.
          Regarding claim 5, Sauerstein discloses the entryway system of claim 3, wherein Sauerstein (Fig. 1-4) further discloses the value of said first and second volute flow parameter are each individually determined according to the equation: 
                
                    δ
                    =
                    
                        
                            m
                            
                                T
                            
                        
                    
                    /
                    P
                
            
wherein δ is the first or second volute flow parameter, m is a mass flow of the exhaust gas through a respective one of said first and second volute, T is an exhaust gas temperature at an inlet of said respective one of said first and second volute, and P is an exhaust gas pressure at said inlet of said respective one of said first and second volute. Since Sauerstein discloses all the physical features of the claimed invention, Sauerstein would disclose a first and second volute flow parameter. 
	Regarding claim 6, Sauerstein discloses the entryway system of claim 1, wherein Sauerstein (Fig. 1-4) further discloses that each vane (15) of said first set of vanes and said second set of vanes extends in length from a leading edge to a trailing edge and are rotatable (Col. 3, lines 49-53) along said vane ring surface about a vane pivot axis between a closed position (Fig. 4: airfoils that are white) and an open position (Fig. 4: airfoils that are shaded) and through one or more intermediate positions (Fig. 4: positions between white and shaded airfoil) between said closed and open position, said vane pivot axis extending in a direction normal to a plane defining said vane ring surface of said annular disk, wherein said leading edge of each respective one vane of said plurality of vanes is positioned adjacent to said trailing edge of an adjacent one vane of said plurality of vanes in said closed position, wherein said leading edge of said each respective one vane of said plurality of vanes is spaced from said trailing edge of said adjacent one vane of said plurality of vanes in said open position and in each one of said one or more intermediate positions, and wherein said leading edge of one of said first set of vanes is positioned adjacent to said first one of said plurality of spacers and said leading edge of one of said second set of vanes is positioned adjacent to said second one of said plurality of spacers in one of said one or more intermediate positions. Refer to Fig. II below. 

    PNG
    media_image2.png
    558
    548
    media_image2.png
    Greyscale

Fig. II. Sauerstein, Fig. 4 (Annotated)
	Regarding claim 7, Sauerstein discloses the entryway system of claim 6, wherein Sauerstein (Fig. 1-4) further discloses that said leading edge of said one of said first set of vanes is positioned adjacent to said first one (20) of said plurality of spacers and said leading edge of said one of said second set of vanes is positioned adjacent to said second one (21) of said plurality of spacers in said closed position. Refer to Fig. II above. 
	Regarding claim 8, Sauerstein discloses the entryway system of claim 7, wherein Sauerstein (Fig. 1-4) further discloses that said leading edge of said one of said first set of vanes is positioned adjacent to said first one (20) of said plurality of spacers and said leading edge of said one of said second set of vanes is positioned adjacent to said second one (21) of said plurality of spacers in each position including and between said one of said one or more intermediate positions and said closed position. Refer to Fig. II above. 
	Regarding claim 9, Sauerstein discloses the entryway system of claim 2, wherein Sauerstein (Fig. 1-4) further discloses that each vane (15) of said first set of vanes and said second set of vanes extends in length from a leading edge to a trailing edge and are rotatable (Col. 3, lines 49-53) along said vane ring surface about a vane pivot axis between a closed position (Fig. 4: white airfoils) and an open position (Fig. 4: shaded airfoils) and through one or more intermediate positions (Fig. 4: positions between white and shaded airfoils) between said closed and open position, said vane pivot axis extending in a direction normal to a plane defining said vane ring surface of said annular disk, wherein said leading edge of each respective one vane of said plurality of vanes (15) is positioned adjacent to said trailing edge of an adjacent one vane of said plurality of vanes in said closed position, wherein said leading edge of said each respective one vane (15) of said plurality of vanes is spaced from said trailing edge of said adjacent one vane (15) of said plurality of vanes in said open position and in each one of said one or more intermediate positions, and wherein said leading edge of one of said first set of vanes is positioned adjacent to said first one of said plurality of spacers (20) and said leading edge of one of said second set of vanes is positioned adjacent to said second one (21) of said plurality of spacers in one of said one or more intermediate positions. Refer to Fig. II above. 
Regarding claim 15, Sauerstein discloses the entryway system of claim 5, wherein Sauerstein (Fig. 1-4) further discloses that each of said first one and said second one of said spacers (20 and 21) has an arced inner surface, wherein said leading edge of one of said first set of vanes is positioned adjacent to said arced inner surface of said first one (20) of said plurality of spacers and said leading edge of one of said second set of vanes is positioned adjacent to said arced inner surface of said second one of said plurality of spacers in one of said one or more intermediate positions, wherein said leading edge of said one of said first set of vanes is positioned adjacent to said arced inner surface of said first one of said plurality of spacers in each position between said one intermediate position and said closed position, and wherein said leading edge of said one of said second set of vanes is positioned adjacent to said arced inner surface of said second one (21) of said plurality of spacers in each position between said one intermediate position and said open position. Refer to Fig. III below. 

    PNG
    media_image3.png
    469
    702
    media_image3.png
    Greyscale

Fig. III. Sauerstein, Fig. 4 (Annotated)
	Regarding claim 16, Sauerstein discloses the entryway system of claim 15, wherein Sauerstein (Fig. 1-4: best shown in Fig. 3) further discloses that each of said first one (20) and said second one (21) of said spacers extends to said outer circumferential ring of said annular disk with said first one (20) of said spacers aligned with said first tongue of said wall and with said second one (21) of said spacers aligned with said second tongue of said wall. Refer to Fig. I above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauerstein (US 9,016,060) in view of Karstadt et al. (US 2018/0266268; hereinafter Karstadt).
Regarding claim 17, Sauerstein discloses the entryway system of claim 15, but fails to explicitly disclose that each of said first one and said second one of said spacers are coupled to said an annular disk to prevent rotation of said first and second one of said spacers about an axis extending normal to said vane ring surface.
	Karstadt (Paragraph 0012) teaches separating blades (12) for maintaining separation of exhaust gas flows from different cylinder groups of an engine. Karstadt (Fig. 11) teaches that the separating blades (12) are held in place by a projection extending from the blade into the disk. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sauerstein by adding a projection which extends from the spacers and into the annular disk, as taught by Karstadt, in order to hold the spacers in place. 
	Regarding claim 20, Sauerstein, as modified, discloses the entryway system of claim 17, wherein Sauerstein (Fig. 1-4) further discloses that said annular disk includes an interior surface defining a pair of spaced apart openings (openings taught by Karstadt since Karstadt teaches projections extending into openings to hold the spacers in place), and wherein each of said first and second one of said spacers (20 and 21) includes a pin (taught by Karstadt) retained within a corresponding one of said pair of spaced apart openings. Refer to Fig. I above. 


Claim(s) 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauerstein (US 9,016,060) in view of Karstadt et al. (US 2018/0266268; hereinafter Karstadt) and Narehood et al. (US 9,932,843; hereinafter Narehood).
	Regarding claim 18, Sauerstein discloses the entryway system of claim 15, but fails to disclose that each of said first and second one of said spacers includes a non-circular projection received within a corresponding non-circular opening of said annular disk. 
	Karstadt (Paragraph 0012) teaches separating blades (12) for maintaining separation of exhaust gas flows from different cylinder groups of an engine. Karstadt (Fig. 11) teaches that the separating blades (12) are held in place by a projection extending from the blade into the disk. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sauerstein by adding a projection which extends from the spacers and into the annular disk, as taught by Karstadt, in order to hold the spacers in place. 
	Narehood (Fig. 5a-b) teaches that slots (164) for fixedly holding vanes can be non-circular in shape. Since Applicant has not disclose that using a non-circular shape results in an unpredicted result and it appears that the invention would perform equally well with non-circular projections and receiving openings as taught by Narehood, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sauerstein by forming the projection and corresponding opening so they are non-circular as a mere change in shape. See MPEP 2144.04(4)(b).
	Regarding claim 19, Sauerstein, as modified, discloses the entryway system of claim 17, but fails to discloses that each of said first and second one of said spacers includes a non-circular slot; and wherein said annular disk includes a first non-circular projection received within said non- circular slot of said first spacer and a second non-circular projection received within said non- circular slot of said second spacer. However, Karstadt discloses that the projection extends from the spacer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the projection from the disk and have it received in the spacer as claimed as part of an obvious reversal of the prior art parts. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).    
	Narehood (Fig. 5a-b) teaches that slots (164) for fixedly holding vanes can be non-circular in shape. Since Applicant has not disclose that using a non-circular shape results in an unpredicted result and it appears that the invention would perform equally well with non-circular projections and receiving openings as taught by Narehood, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sauerstein by forming the projection and corresponding opening so they are non-circular as a mere change in shape. See MPEP 2144.04(4)(b).
	Regarding claim 21, Sauerstein, as modified, discloses the entryway system of claim 20, but fails to explicitly disclose that said pin is fixedly coupled to said interior surface.
	Narehood (Fig. 5a-b) teaches that slots (164) for fixedly holding vanes can be non-circular in shape. Since Applicant has not disclose that using a non-circular shape results in an unpredicted result and it appears that the invention would perform equally well with non-circular projections and receiving openings as taught by Narehood, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sauerstein by forming the projection and corresponding opening so they are non-circular as a mere change in shape. See MPEP 2144.04(4)(b). By forming the pin and corresponding opening as non-circular the pin is fixedly coupled to said interior surface (since it would not be able to rotated within the opening). 

Allowable Subject Matter
Claims 2, 4, 10-14, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arnold (US 10,227,889) teaches a turbocharger with a divided volute and includes two sets of vanes. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Danielle M. Christensen/Examiner, Art Unit 3745